                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


In Re:                                               *

     ANNE UNDERWOOD                                  *   CASE NUMBER: 19-04712-TOM13

               Debtor.                               *


              OBJECTION TO NOTICE OF POSTPETITION MORTGAGE FEES
                            EXPENSES AND CHARGES

            Comes now, the Debtor, Anne Underwood, by and through the undersigned attorney, and

moves this Honorable Court to disallow and/or reduce the post-petition mortgage fees, expenses and

charges filed by U. S. Bank Trust National Association, as Trustee of the Igloo Series IV Trust.

            The Debtor states her grounds for this objection as follows:

            1. The Debtor states that the fees, expenses and charges are unreasonable and excessive.


         WHEREFORE, the Debtor moves this Honorable Court to disallow and/or reduce the fees,

expenses, and charges filed as they are unreasonable, unsubstantiated, and excessive.

                                                                    s/ Thomas W. H. Buck
                                                                    Thomas W. H. Buck
OF COUNSEL:
BUCK AND MITCHELL LLC.
2009 Second Avenue North
Birmingham, AL 35203
(205) 252-7661




  Case 19-04712-TOM13          Doc 39     Filed 04/15/20 Entered 04/15/20 14:23:18           Desc Main
                                        Document      Page 1 of 3
                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of the following was e-filed and mailed to
all of the parties at interest at the addresses set forth by United States first class mail on this 15th day
April, 2020.

Bradford W. Caraway
Chapter 13 Trustee
P.O. Box 10848
Birmingham, AL 35202

Michelle R. Ghidotti-Gonsalves
Authorized Agent for Secured Creditor
GHIDOTTI BERGER LLP
1920 Old Tustin Avenue
Santa Ana, CA 92705


                                                                /s/ Thomas W. H. Buck
                                                                THOMAS W. H. BUCK




  Case 19-04712-TOM13            Doc 39     Filed 04/15/20 Entered 04/15/20 14:23:18                Desc Main
                                          Document      Page 2 of 3
Case 19-04712-TOM13   Doc 39     Filed 04/15/20 Entered 04/15/20 14:23:18   Desc Main
                               Document      Page 3 of 3
